285 F.2d 757
In the Matter of William F. CALLAHAN, Movant.
No. 5776 (Original).
United States Court of Appeals First Circuit.
Dec. 28, 1960.

Paul T. Smith and Manuel Katz, Boston, Mass., on motion for leave to file.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit judges.
PER CURIAM.


1
Movant, William F. Callahan, has filed a motion for leave to file a 'petition for writs of prohibition and mandamus,' accompanied by the proposed petition, but not accompanied, although movant has seemingly contemplated filing such a motion for some time, with any law memorandum or brief, or motion for leave to file such.  Movant is not a party to the Complaint of Failure to Comply with Condition of Probation filed by the United States against Thomas Worcester that movant now wishes us to stay 'at least insofar as they concern petitioner,' pending hearing of his proposed petition, and the conduct of which he ultimely wishes us to restrict comprehensively, not simply as it may concern himself, but in general.  The allegations which are made to support this requested relief are two; that movant has been subpoenaed as a witness, and that the hearings are injurious to his reputation.  It further appears that the hearings are now in progress, that movant has filed request for similar relief in the district court, and that that court has not yet passed upon them, but a about to do so.


2
For all we know the district court may shortly grant the relief sought by movant, or may restrict his examination within bounds to which he has no objection.  Even if we would have power to grant the proposed petition, and even assuming that the proceedings in the district court are as unusual as movant suggests, it would be even more novel that a person not a party to the proceeding, and as yet under no greater inconvenience than being required to come to court as a witness, should be able to interrupt the proceedings at this stage by an application of this character to a higher court.


3
The motion for leave to file will be denied.